Citation Nr: 1230509	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-46 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for a nasal fracture.

2.  Entitlement to service connection for headaches, memory difficulty, and sinus problems, to include as secondary to a service-connected nasal fracture.

3.  Entitlement to service connection for a right small finger disorder, to include as secondary to a right ring finger disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2008 rating decision, in pertinent part, declined to reopen claims of entitlement to service connection for (1) a right small finger disorder, claimed as secondary to a right ring finger disorder, and (2) headaches, memory difficulty, and sinus problems as secondary to a service-connected nasal fracture.  This decision also denied a compensable rating for the service-connected nasal fracture. 

In December 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veterans Law Judge that conducted the 2010 hearing is no longer available to consider the Veteran's appeal.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer available to consider his appeal by way of a February 2012 letter.  He was offered the opportunity to have a new hearing, but, in a February 2012 response, the Veteran's accredited representative declined this offer.  Thus, the Board will proceed without additional hearing testimony.

In March 2011, the Board found that new and material evidence had been received to reopen the above service connection claims and denied them on the merits, and also denied a compensable rating for the nasal fracture.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court granted a Joint Motion for Partial Remand which did not disturb the finding of new and material evidence for the service connection claims, vacated the service connection claims on the merits, and vacated the increased rating denial. 

The Board notes the March 2011 decision also remanded the issue of entitlement to service connection for a right ring finger disorder.  However, action on that remand has not been completed and the issue has not yet been returned to the Board for further appellate action.  Thus, the issue is not being addressed at this time and will be the subject of a later Board decision, if necessary.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2011 Joint Motion for Remand, the Board observes that further development is required prior to adjudicating the Veteran's claims of (1) service connection for a right small finger disorder, claimed as secondary to a right ring finger disorder, (2) service connection for headaches, memory difficulty, and sinus problems as secondary to a service-connected nasal fracture, and (3) an increased rating for the service-connected nasal fracture. 

With respect to the increased rating claim for a nasal fracture, the November 2011 Joint Motion notes that the Veteran "testified in his December 2010 hearing that his nose swells up, is painful, and bleeds."  It further notes that the most recent VA examinations, from September 2008 and July 2009, mention trouble breathing but do not mention swelling and bleeding of the nose.  The Joint Motion observes that "VA's fulfillment of its duty to assist requires a 'thorough and contemporaneous' medical examination that considers the appellant's prior medical history.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991)."  The Joint Motion further notes that the Board did not discuss whether a new examination is warranted.  In light of the above indications that the Veteran's nasal fracture has worsened since his last VA examination, the Board finds a remand for a new VA examination is warranted.

With respect to the claim of entitlement to service connection for headaches, memory difficulties, and sinus problems, claimed as secondary to the service-connected nasal fracture, the Joint Motion observes that the Board's decision did not analyze the adequacy of the rationales provided for the negative etiology opinions in the September 2008 and July 2009 VA examination reports.  While this case is on remand for an evaluation of the severity of the Veteran's nasal fracture, the Board finds it reasonable to obtain a new etiology opinion, with adequate rationale, on the question of the Veteran's headaches, memory difficulties, and sinus problems.  The Board further considers a remand to be appropriate given the possible overlap of symptoms the Veteran's nasal fracture symptoms with those of distinct disabilities manifested by headaches and sinus problems.

Service connection may be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2011)

The November 2011 Joint Motion also observes that the claim of entitlement to service connection for a right little finger disability is inextricably intertwined with the claim of entitlement to service connection for a right ring finger disability, as the Veteran contends that his right little finger disability is secondary to the right ring finger claim.  Therefore, remand of the right little finger claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consideration of this claim must be deferred pending adjudication of the right ring finger claim that was remanded by the Board in March 2011.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his (1) nasal fracture, (2) headaches, sinuses, and memory problems, and (3) right little finger disability, at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service connected nasal fracture.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

a. The examiner should describe all nasal fracture symptomatology and residuals.  The examiner should specifically determine whether the Veteran has an obstruction of the nasal passage on one or both sides and if so, provide the percentage of obstruction.  The examiner should also expressly address whether the Veteran has headaches, memory difficulty, and sinus symptoms that are manifestations of his service-connected nasal fracture.  
b. The examiner should also opine whether a diagnosis of a distinct disability manifested by headaches, memory difficulty, and sinus problems is warranted.  For any such disability, the examiner should also expressly determine whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service.  
c. If a disability manifested by headaches, memory difficulty, and sinus problems is not related to service, then the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that such disability is caused by his service-connected nasal fracture residuals.  If not, then the examiner should opine whether any such disability is permanently worsened beyond normal progression by his nasal fracture residuals (aggravated).  If the examiner finds that the nasal fracture residuals aggravate a headache disability, memory disability, and/or sinus disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e. the level of disability prior to the aggravation by the nasal fracture).

In making these determinations, it is essential that the examiner provide a full rationale for the requested opinions.  

3.  After the development requested above has been completed to the extent possible, and after any additional development deemed appropriate, the record should again be reviewed.  Adjudication of the right little finger claim should be deferred pending the RO's readjudication of the right little finger claim.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



